                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JAMES W. ROBERTSON SR.                           §
                                                 §
V.                                               §           A-18-CV-373-LY
                                                 §
INTRATEK COMPUTER, INC., ALLAN                   §
FAHAMI, AND ROGER RININGER                       §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Defendants’ Motion to Stay and Compel Arbitration (Dkt. No. 13);

Plaintiff’s Response (Dkt. No. 14); and Defendant’s Reply (Dkt. No. 16). The District Court referred

the above-motion to the undersigned Magistrate Judge for report and recommendation pursuant to

28 U.S.C. §636(b)(1)(B), FED. R. CIV. P. 72, and Rule 1(d) of Appendix C of the Local Court Rules.

                                I. GENERAL BACKGROUND

       James W. Robertson Sr. is a former employee of Intratek Computer, Inc., a California based

corporation which provides information technology services to various government agencies,

including the Department of Veterans’ Affairs (“VA”). Robertson worked at Intratek as a SharePoint

administrator/developer and InfoPath Developer/SME from July 11, 2011, until he was terminated

in September of 2015. Robertson alleges that he witnessed the president and CEO of Intratek, Allan

Fahami, bribe VA officials, including Defendant Roger Rininger, with lavish dinners, happy hours

and trips in order to obtain lucrative contracts with the VA. Robertson further alleges that Fahami

asked Robertson to violate his non-disclosure agreements with his former employers to get a

competitive advantage in obtaining valuable contracts with the VA. Robertson contends that he
refused to violate such agreements and complained to Fahami that he and other employees were

violating the law. Robertson alleges a week later he was fired. On October 7, 2015, Robertson

informed the Office of the Inspector General for Veterans Affairs that he had been fired in retaliation

for having complained about the company’s illegal activities. Robertson further alleges that after

he was terminated, Intratek and Fahami sabotaged Robertson’s business contracts and potential

business contracts.

       On May 7, 2018, Robertson filed this lawsuit against Intratek, Fahami and VA employee

Roger Rininger, alleging a whistleblower claim under 41 U.S.C. § 4712, tortious interference with

prospective contract or business relations, and tortious interference with a contract. Defendants

move pursuant to the Federal Arbitration Act (“FAA”) to stay the case and compel arbitration,

asserting that Robertson’s claims are covered by a valid and enforceable arbitration agreement.

Robertson concedes that he agreed to the arbitration policy but argues that the policy does not apply

to the claims alleged in this lawsuit.

                                  II. STANDARD OF REVIEW

       Congress enacted the FAA Act in response to widespread judicial hostility to arbitration.

CompuCredit Corp. v. Greenwood, 565 U.S. 95, 97 (2012). As relevant here, the Act provides:

       A written provision in any maritime transaction or contract evidencing a transaction
       involving commerce to settle by arbitration a controversy thereafter arising out of
       such contract or transaction . . . shall be valid, irrevocable, and enforceable, save
       upon such grounds as exist at law or in equity for the revocation of any contract.

9 U.S.C. § 2. The FAA requires courts to enforce arbitration agreements according to their terms.

CompuCredit Corp., 565 U.S. at 98. The FAA establishes “a liberal federal policy favoring

arbitration agreements.” Id. (quoting Moses H. Cone Memorial Hospital v. Mercury Constr. Corp.,



                                                  2
460 U.S. 1, 24 (1983)). “That is the case even when the claims at issue are federal statutory claims,

unless the FAA’s mandate has been ‘overridden by a contrary congressional command.’” Id.

(quoting Shearson/American Express Inc. v. McMahon, 482 U.S. 220, 226 (1987)).

       [W]here the contract contains an arbitration clause, there is a presumption of
       arbitrability in the sense that “[a]n order to arbitrate the particular grievance should
       not be denied unless it may be said with positive assurance that the arbitration clause
       is not susceptible of an interpretation that covers the asserted dispute. Doubts should
       be resolved in favor of coverage.”

AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986) (quoting United

Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582-83 (1960)). Because of the

strong presumption in favor of arbitration, the party opposing arbitration bears the burden of proving

that the agreement is invalid or that the claims are outside the scope of the agreement. Carter v.

Countrywide Credit Indus., Inc., 362 F.3d 294, 297 (5th Cir. 2004).

       When faced with a motion to compel arbitration, courts apply a two-step inquiry. First, the

court examines whether the parties agreed to arbitrate the dispute in question. “This determination

involves two considerations: (1) whether there is a valid agreement to arbitrate between the parties;

and (2) whether the dispute in question falls within the scope of that arbitration agreement.” Webb

v. Investacorp, Inc., 89 F.3d 252, 258 (5th Cir. 1996). Second, courts analyze “whether legal

constraints external to the parties’ agreement foreclosed the arbitration of those claims.” Mitsubishi

Motors Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 628 (1985). The parties in this case

only dispute whether the claims in this lawsuit fall within the scope of the arbitration agreement.

                                         III. ANALYSIS

       The arbitration policy contained in the Intratek Employee Handbook provides, in relevant

part, the following:


                                                  3
2.1    ARBITRATION

       Any controversy, dispute or claim between any employee and the Company, or its
       officers, agents or other employees related to employment, shall be settled by binding
       arbitration, at the request of either party. Arbitration shall be the exclusive method
       for resolving any dispute; provided, however, that either party may request
       provisional relief from a court of competent jurisdiction, as provided in California
       Code of Civil Procedure section 1281.8. The arbitrability of any controversy, dispute
       or claim under this Policy shall be determined by application of the substantive
       provisions of the Federal Arbitration Act (9 U.S.C. sections 1 and 2) and by
       application of the procedural provisions of the California Arbitration Act.

       The Claims which are to be arbitrated under this Policy include, but are not limited
       to claims for wages and other compensation, claims for breach of contract (express
       or implied), claims for violation of public policy, tort claims, and claims for
       discrimination and/or harassment (including, but not limited to, race, religious creed,
       color, national origin, ancestry, physical disability, mental disability, medical
       condition, marital status, age, pregnancy, sex or sexual orientation) to the extent
       allowed by law, and claims for violation of any federal, state, or other government
       law, statute, regulation, or ordinance, except for claims for workers’ compensation
       and unemployment insurance benefits.

                                               ***

       Both the Company and employees understand that by using arbitration to resolve
       disputes they are giving up any right that they may have to a judge or jury trial with
       regard to all issues concerning employment.

Dkt. No. 13-2 at 2-3.

       On June 17, 2011, Robertson signed an “Acknowledgment of Receipt of Policy And

Agreement to Arbitrate Employment Disputes,” acknowledging that he received a copy of the

arbitration policy contained in the Employee Handbook. The acknowledgment contained the

following language:

       I hereby agree, pursuant to the policy, to submit to binding arbitration any
       employment related controversy, dispute or claim between me and the Company, its
       officers, agents or other employees, including but not limited to claims for wages and
       other compensation, claims for breach of contract (express or implied), claims for
       violation of public policy, tort claims, and claims for discrimination and/or


                                                 4
       harassment (…) to the extent allowed by law, and claims for violation of any federal,
       state, or other governmental law, statute, regulation, or ordinance, except claims for
       workers’ compensation and unemployment insurance benefits.

       I understand that by agreeing to arbitration, I am waiving the right to a trial by
       jury of the matters covered by the Arbitration policy.

Dkt. No. 13-1 at 3 (bolding original).

       While Robertson acknowledges that he agreed to the arbitration policy, he contends that it

does not apply in this case because (1) 41 U.S.C. § 4712 prohibits arbitration of his whistleblower

claim; (2) the arbitration policy does not cover tortious interference with contracts or potential

contracts made by Robertson after he was terminated; and (3) the arbitration policy does not apply

to former employees.

A.     41 U.S.C. § 4712

       Robertson alleges that Defendants retaliated against him by firing him after he complained

about reported violations of federal law regarding government contracts in violation of the anti-

retaliation provision of the National Defense Authorization Act (“NDAA”), 41 U.S.C. § 4712(a)(1).1

Robertson argues that the statute provides him with a right to a jury trial which cannot be waived by

the arbitration policy. Specifically, Robertson relies on § 4712(c)(2) which provides that:

       [T]he complainant may bring a de novo action at law or equity against the contractor
       or grantee to seek compensatory damages and other relief available under this section
       in the appropriate district court of the United States, which shall have jurisdiction
       over such an action without regard to the amount in controversy. Such an action
       shall, at the request of either party to the action, be tried by the court with a jury.




       1
         41 U.S.C. § 4712(a)(1) prohibits a government contractor from discriminating against an
employee “as a reprisal for disclosing . . . information that the employee reasonably believes is . . .
a violation of law, rule, or regulation related to a Federal contract.”

                                                  5
41 U.S.C. § 4712(c)(2) (emphasis added). Robertson argues that this right to a jury trial in federal

court cannot be waived because § 4712(c)(7) states that “[t]he rights and remedies provided for in

this section may not be waived by any agreement, policy, form, or condition of employment.” 41

U.S.C. § 4712(c)(7).

        As noted above, federal statutory claims are arbitrable unless the FAA’s mandate has been

“overridden by a contrary congressional command.” CompuCredit Corp., 565 U.S. at 98. In other

words, “[h]aving made the bargain to arbitrate, the party should be held to it unless Congress itself

has evinced an intention to preclude a waiver of judicial remedies for the statutory rights at issue.”

Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991) (internal citations omitted). “If

such an intention exists, it will be discoverable in the text of the [statute], its legislative history, or

an “inherent conflict” between arbitration and the [statute’s] underlying purposes.” Id. “[T]he

relevant inquiry [remains] whether Congress . . . precluded arbitration or other nonjudicial resolution

of claims.” D.R. Horton, Inc. v. N.L.R.B., 737 F.3d 344, 360 (5th Cir. 2013) (internal quotations and

citations omitted). The Supreme Court has emphasized that “[t]hroughout such an inquiry, it should

be kept in mind that questions of arbitrability must be addressed with a healthy regard for the federal

policy favoring arbitration.” Gilmer, 500 U.S. at 26 (internal citations and quotations omitted). The

party opposing arbitration bears the burden of showing whether a congressional command exists.

Id. “Any doubts are resolved in favor of arbitration.” D.R. Horton, 737 F.3d at 360.

        Thus, “if Congress intended the substantive protection afforded [by the statute] to include

protection against waiver of the right to a judicial forum, that intention will be deducible from text

or legislative history.” Mitsubishi, 473 U.S. at 628. Courts have found that when Congress has

decided to override the FAA, they have “done so with clarity” and have used explicit language


                                                    6
preempting arbitration. As one district court has pointed out, “when Congress restricts the use of

arbitration it usually does so with ‘clarity,’ such as in the Dodd-Frank Wall Street Reform and

Consumer Protection Act, 15 U.S.C.§ 1226(a)(2), which provides that ‘[n]o predispute arbitration

agreement shall be valid or enforceable, if the agreement requires arbitration of a dispute arising

under this section.’” Nelson v. Carl Black Chevrolet of Nashville, LLC, 2017 WL 3298327, at *7

(M.D. Tenn. Aug. 2, 2017) (quoting CompuCredit Corp., 565 U.S. at 103–04).

       Robertson can point to no similarly clear provision in 41 U.S.C. § 4712 which unequivocally

prohibits arbitration. As noted, § 4712(c)(7) merely states that the “rights and remedies provided

for in this section may not be waived by any agreement . . . .” While the Court is unable to find any

case law addressing whether the waiver provision in § 4712(c)(7) precludes arbitration of a claim

thereunder, there is a plethora of case law addressing federal statutes containing similar waiver

provisions. Thus, in CompuCredit Corp., 565 U.S. at 104, the Supreme Court held that the FAA

required the arbitration agreement to be enforced in a case brought under the Credit Repair

Organization Act (“CROA”) where the statute was silent on whether claims under the Act can

proceed in an arbitrable forum. The plaintiffs had argued that the non-waiver provision in the CROA

(which provided that “[a]ny waiver by any consumer of any protection provided by or any right of

the consumer under this subchapter . . . shall be treated as void; and may not be enforced”) precluded

the case from being sent to arbitration. Id. at at 99. As Robertson does in this case, the plaintiffs

argued that the statute’s references to a “right” to bring an action in court showed that Congress

intended the statute to create a right to a judicial forum. The Supreme Court disagreed, reasoning:

       These references cannot do the heavy lifting that respondents assign them. It is utterly
       commonplace for statutes that create civil causes of action to describe the details of
       those causes of action, including the relief available, in the context of a court suit. If


                                                   7
       the mere formulation of the cause of action in this standard fashion were sufficient
       to establish the “contrary congressional command” overriding the FAA, valid
       arbitration agreements covering federal causes of action would be rare indeed. But
       that is not the law.

                                                  ***
       Had Congress meant to prohibit these very common provisions in the CROA, it
       would have done so in a manner less obtuse than what respondents suggest. When
       it has restricted the use of arbitration in other contexts, it has done so with a clarity
       that far exceeds the claimed indications in the CROA. See, e.g., 7 U.S.C. § 26(n)(2)
       (2006 ed., Supp. IV) (“No predispute arbitration agreement shall be valid or
       enforceable, if the agreement requires arbitration of *104 a dispute arising under this
       section”); 15 U.S.C. § 1226(a)(2) (2006 ed.) (“Notwithstanding any other provision
       of law, whenever a motor vehicle franchise contract provides for the use of
       arbitration to resolve a controversy arising out of or relating to such contract,
       arbitration may be used to settle such controversy only if after such controversy arises
       all parties to such controversy consent in writing to use arbitration to settle such
       controversy”); cf. 12 U.S.C. § 5518(b) (2006 ed., Supp. IV) (granting authority to the
       newly created Consumer Financial Protection Bureau to regulate predispute
       arbitration agreements in contracts for consumer financial products or services). That
       Congress would have sought to achieve the same result in the CROA through
       combination of the nonwaiver provision with the “right to sue” phrase in the
       disclosure provision, and the references to “action” and “court” in the description of
       damages recoverable, is unlikely.

       Because the CROA is silent on whether claims under the Act can proceed in an
       arbitrable forum, the FAA requires the arbitration agreement to be enforced
       according to its terms.

Id. at 100-01, 103-04. See also, Gilmer, 500 U.S. at 29 (arbitration not improper in ADEA case

because Congress “did not explicitly preclude arbitration or other nonjudicial resolution of claims”);

Rodriguez-Depena v. Parts Auth., Inc., 877 F.3d 122, 124 (2d Cir. 2017), cert. denied, 138 S. Ct.

2634 (2018); Khazin v. TD Ameritrade Holding Corp., 773 F.3d 488, 493 (3rd Cir. 2014); Saari v.

Smith Barney, Harris Upham & Co., 968 F.2d 877, 880-81 (9th Cir.), cert. denied, 506 U.S. 986

(1992) (language in Employee Polygraph Protection Act that “rights and procedures provided by this

chapter may not be waived by contract or otherwise” did not preclude arbitration). Thus, “statutory



                                                  8
references to causes of action, filings in court, or allowing suits all have been found insufficient to

infer a congressional command against application of the FAA.” D.R. Horton, 737 F.3d at 360. The

legislative history of 41 U.S.C. § 4712 further demonstrates that Congress did not intend to prohibit

arbitration of whistleblower claims under the statute. As the Defendants point out, that legislative

history shows that during the proceedings leading to its adoption, Congress explicitly removed the

very sort of language that would have precluded arbitration under the statute. Dkt. No. 16 at 3-4.

Because Robertson can point to no language in the text of 41 U.S.C. § 4712 to show that Congress

intended to override the FAA, he has failed to sustain his burden in this case.

        Moreover, courts have found that the “right” to a jury trial or the “right” to a judicial forum

are not substantive rights but, rather procedural rights which can be validly waived by an arbitration

clause. Thus, in 14 Penn Plaza LLC v. Pyett, 556 U.S. 247, 265-66 (2009), the Supreme Court held

that a provision in a collective-bargaining agreement that required union members to arbitrate claims

under the Age Discrimination in Employment Act was enforceable as a matter of law. The Court

explained: “[t]he decision to resolve ADEA claims by way of arbitration instead of litigation does

not waive the statutory right to be free from workplace age discrimination; it waives only the right

to seek relief from a court in the first instance.” Id. at 265-66. In other words, “[b]y agreeing to

arbitrate a statutory claim, a party does not forgo the substantive rights afforded by the statute; it only

submits to their resolution in an arbitral, rather than a judicial, forum.” Gilmer, 500 U.S. at 26

(quoting Mitsubishi, 473 U.S. at 628).

        Similarly, in McLeod v. General Mills, Inc., 856 F.3d 1160 (8th Cir. 2017), the plaintiffs

argued that the waiver provision contained in 29 U.S.C. § 626(f)(1) of the ADEA—providing that

“an individual may not waive any right or claim under this chapter”—overrode the FAA’s mandate


                                                    9
to enforce the arbitration agreement. Relying on 14 Penn Plaza, the Eighth Circuit rejected this

argument finding that the “waiver” in § 626(f) “refers narrowly to waiver of substantive ADEA right

or claims—not as the former employees argue, the ‘right’ to a jury trial or the ‘right’ to proceed in

a class action.” Id. at p. 1164-65. The Court reasoned the following:

        The former employees say that § 626(c)(2) gives them a “right” to a jury trial on
        ADEA claims. But 14 Penn Plaza forecloses categorizing a jury trial as a § 626(f)(1)
        “right.” Since no “rights or claims” are waived by agreeing to bring claims in
        arbitration, a jury trial is not a § 626(f)(1) “right.”

                                               ***
        Because an individual waives no “rights or claims” under § 626(f)(1)(C) by agreeing
        to bring ADEA claims in arbitration, an individual similarly waives no “right or
        claim” under § 626(f)(1) by agreeing to bring ADEA claims in arbitration.

Id. at 1165. The Court concluded that “Section 626(f) is “not a ‘contrary congressional command’

overriding the FAA’s mandate to enforce the agreements to arbitrate ADEA claims.” Id. at 1166.

See also, Williams v. Cigna Financial Advisors, Inc., 56 F.3d 656, 660 (5th Cir. 1995) (rejecting

argument that arbitration clause was unenforceable since ADEA provided him a right to a jury trial)

Thus, “[t]he provision of a judicial forum for resolution of disputes is not inconsistent with the

provisions of the FAA providing for an enforceable right of the parties to contractually agree to

resolve those same disputes in an arbitral forum.” Saari, 968 F.2d at 881.

        Based upon the foregoing, the Court finds that Congress did not intend to override the FAA

in this case and, therefore, 41 U.S.C. § 4712 does not prohibit enforcement of the Arbitration policy

in this case.

B.      Tortious Interference Claim

        Robertson next argues that the Arbitration policy does not apply to his tortious interference

claims because those allegations only refer to Intratek’s actions after he was terminated. Robertson


                                                 10
argues that any actions that occurred after he was terminated from employment “are not related to

employment since they occurred after employment.” Dkt. No. 14 at 3.

       Whether a dispute is covered by the scope of an arbitration agreement often depends on

whether the language of the provisions is broad or narrow: “Broad arbitration language governs

disputes ‘related to’ or ‘connected with’ a contract, and narrow arbitration language requires

arbitration of disputes that directly ‘arise out of’ a contract.” Pennzoil Exploration & Prod. Co. v.

Ramco Energy Ltd., 139 F.3d 1061, 1067 (5th Cir. 1998). The language of the arbitration policy

here is broad, as it covers “[a]ny controversy, dispute or claim between any employee and the

Company, or its officers, agents or other employees related to employment . . . .” Dkt. No. 13-2 at

2 (emphasis added). The policy applies to all claims related to employment including “tort claims”

and “claims of breach of contract (express or implied).” Id. Both the Supreme Court and the Fifth

Circuit have categorized language similar to the language in this case as broad. Pennzoil, 139 F.3d

at 1067 (citing Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 397-98 (1967). The

Fifth Circuit explained that when parties consent to an arbitration clause that governs all disputes

“arising under” or “relating to” their agreement, they are expressing their intent that the arbitration

clause reach all aspects of their relationship. Pennzoil, 139 F.3d at 1067. Broad arbitration clauses

“are not limited to claims that literally ‘arise under the contract,’ but rather embrace all disputes

between the parties having a significant relationship to the contract regardless of the label attached

to the dispute.” Id. (internal citation omitted). “Because broad arbitration language is capable of

expansive reach, courts have held that it is only necessary that the dispute ‘touch’ matters covered

by the contract to be arbitrable.” Id. at 1068. When determining whether a dispute comes within the

scope of an arbitration agreement, “any doubts concerning the scope of arbitrable issues should be


                                                  11
resolved in favor of arbitration.” Safer v. Nelson Fin. Group Inc., 422 F.3d 289, 294 (5th Cir. 2005)

(internal quotation marks and citation omitted). The Fifth Circuit has thus held that “a valid

agreement to arbitrate applies ‘unless it can be said with positive assurance that [the] arbitration

clause is not susceptible of an interpretation which would cover the dispute at issue.’” Personal Sec.

& Safety Sys. Inc. v. Motorola Inc., 297 F.3d 388, 392 (5th Cir. 2002) (quoting Neal v. Hardee’s

Food Sys., Inc., 918 F.2d 34, 37 (5th Cir. 1990)).

        Based upon the foregoing, the Court finds that Robertson’s tort claims are within the scope

of the broad Arbitration policy in this case. See e.g., Hays v. HCA Holdings, Inc., 838 F.3d 605, 609

(5th Cir. 2016) (“[T]ortious interference claims between a signatory to an arbitration agreement and

agents or affiliates of the other signatory arise more from the contract than general law, and thus fall

on the arbitration side of the scale.”); P&P Industries, Inc. v. Sutter Corp., 179 F.3d 861, 871(10th

Cir. 1999) (rejecting plaintiff’s argument that tortious interference with contract claim could never

fall within the scope of an “arising out of or relation to” arbitration clause); Colt Unconventional

Res., LLC v. Resolute Energy Corp., 2013 WL 3789896, at *5 (N.D. Tex. July 19, 2013) (rejecting

argument that tort claims were outside scope of arbitration agreement simply because they were

intentional torts, because “whether a claim falls within the scope of an arbitration agreement depends

on the factual allegations of the complaint instead of the legal causes of action asserted”).

C.      The Survival of the Arbitration Policy Post-Termination

        Robertson also argues that the arbitration policy does not apply to his tortious interference

claims or his wrongful discharge claims since those allegations concern actions that occurred after

he was employed and therefore the allegations do not involve a claim between “any employee and

the Company.” In Litton Financial Printing Division, Litton Business Systems, Inc. v. NLRB, the


                                                  12
Supreme Court recognized a “presumption in favor of post-expiration arbitration of matters unless

negated expressly or by clear implication [for] matters and disputes arising out of the relation

governed by contract.” 501 U.S. 190, 204 (1991) (internal quotation marks and citation omitted).

See also, Nolde Bros., Inc. v. Local No. 358, Bakery & Confectionery Workers Union, AFL-CIO, 430

U.S. 243, 255 (1977). In Nolde Bros.,the Supreme Court held that the employees’ claim for

severance pay arose under the collective bargaining contract and was subject to resolution under the

contractor’s arbitration terms even though it arose after the contract was terminated, because

        even though the parties could have so provided, there is nothing in the arbitration
        clause that expressly excludes from its operation a dispute which arises under the
        contract, but which is based on events that occur after its termination. The contract’s
        silence, of course, does not establish the parties’ intent to resolve post-termination
        grievances by arbitration. But in the absence of some contrary indication, there are
        strong reasons to conclude that the parties did not intend their arbitration duties to
        terminate automatically with the contract. Any other holding would permit the
        employer to cut off all arbitration of severance-pay claims by terminating an existing
        contract simultaneously with closing business operations.

Id. at 252–53. Similarly, the Sixth Circuit has observed “that the need for an arbitration provision

to have post-expiration effect is intuitive, because if ‘the duty to arbitrate automatically terminated

upon expiration of the contract, a party could avoid his contractual duty to arbitrate by simply

waiting until the day after the contract expired to bring an action regarding a dispute that arose while

the contract was in effect.’” Huffman v. Hilltop Companies, LLC, 747 F.3d 391, 395 (6th Cir. 2014)

(quoting Zucker v. After Six, Inc., 174 F. App’x 944, 947–48 (6th Cir. 2006)).

        Robertson cannot point to any provision in the arbitration policy showing that it excludes the

arbitration of claims after Robertson was terminated. See Duge v. Sears, Roebuck and Co., 2016 WL

5376233 at *7 (W.D. Tex. Sept. 26, 2016) (holding that all arbitration agreement covered all

employment-related disputes, including those brought post-employment). As the Supreme Court has


                                                  13
reasoned, “the parties’ failure to exclude from arbitrability contract disputes arising after termination,

far from manifesting an intent to have arbitration obligations cease with the agreement, affords a

basis for concluding that they intended to arbitrate all grievances arising out of the contractual

relationship.” Nolde Bros, 430 U.S. at 255. Because the presumptions favoring arbitrability must

be negated “expressly or by clear implication,” Robertson has failed to sustain his burden to show

that the Arbitration policy does not cover his wrongful discharge or tortious interference claims.

D.      Conclusion

        Based upon the foregoing, the Court finds that the arbitration policy in this case is valid,

binding, and enforceable. As such, the motion to compel arbitration should be granted. With regard

to the disposition of the case, the Defendants request that the Court stay the case. The general rule

under the FAA is in a case in which arbitration is ordered, the proceedings are stayed pending

arbitration. See 9 U.S.C. § 3. The Fifth Circuit, however, has noted that district courts have

discretion to dismiss a case in favor of arbitration when all of the issues raised before the district

court are arbitrable. Fedmet Corp. v. M/V Buyalyk, 194 F.3d 674, 676 (5th Cir. 1999); see also

Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (“[t]he weight of authority

clearly supports dismissal of the case when all of the issues raised in the district court must be

submitted to arbitration”). As discussed above, each of Plaintiff’s claims is subject to arbitration.

Thus, the appropriate disposition here would be to dismiss, not stay, the case.

                                     IV. RECOMMENDATION

        The undersigned RECOMMENDS that the District Court GRANT IN PART AND DENY

IN PART Defendants’ Intratek Computer, Inc. and Allen Fahami’s Motion to Stay and Compel

Arbitration (Dkt. No. 13). The Court RECOMMENDS that the motion to compel arbitration be


                                                   14
GRANTED and the parties be directed to proceed to arbitration according to the terms of the

arbitration policy. The Court further RECOMMENDS that the motion to stay be DENIED and that

instead the case be DISMISSED WITHOUT PREJUDICE.

                                         V. WARNINGS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150–53 (1985);

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 10th day of December, 2018.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE




                                                 15
